UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7121


PAUL E. SEELIG,

                  Plaintiff - Appellant,

          v.

ALVIN KELLER; ROBERT LEWIS; PAULA SMITH; GIBBS; MARK
SCHUMAN; JAMES WIGGINS; DR. BELL; M. CRUDUP, Correctional
Officer; MCRAE, Correctional Officer; JOHN DOE 1-100,
Correctional Officer; JANE DOE 1 - 100, Correctional
Officer; ELIZABETH THOMPSON; NINA SEALS; ALPHONSIA D.
COGDELL; JOHN D. FLOYD; MACRE CRIDER; SERGEANT KUHN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03243-BO)


Submitted:   January 24, 2014              Decided:   February 11, 2014


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul E. Seelig, Appellant Pro Se.       Peter Andrew Regulski,
Assistant Attorney General, Raleigh, North Carolina; Francisco
Joseph Benzoni, Timothy Power Lehan, SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul    E.     Seelig    appeals      the     district    court’s    order

dismissing    his     42   U.S.C.    § 1983       (2006)    civil     rights    action

without     prejudice       for     failure       to      exhaust    administrative

remedies.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.         Seelig     v.       Keller,     No.     5:11-ct-03243-BO

(E.D.N.C.     June 14,      2013).      We      dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                            3